Case 6:19-cv-01068-RBD-LRH Document 16 Filed 06/02/20 Page 1 of 3 PageID 787



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

FRANCISCO RAMON DE LA CRUZ,
JR.,

      Plaintiff,

v.                                                    Case No. 6:19-cv-1068-Orl-37LRH

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                        ORDER

      In this social security appeal, Plaintiff seeks review of the Commissioner of Social

Security’s (“Commissioner”) decision to deny his disability benefits and supplemental

security income payments. (Doc. 1.) Plaintiff argues the Administrate Law Judge (“ALJ”)

erred by: (1) applying the incorrect legal standards to his testimony on his pain and

limitations; and (2) failing to inform him of his right to cross examine the vocational

expert. (Doc. 14, pp. 9, 21.) On referral, U.S. Magistrate Judge Leslie R. Hoffman

recommends affirming the Commissioner’s decision, finding the ALJ provided multiple

independent reasons for discrediting Plaintiff’s subjective complaints and the ALJ

informed Plaintiff he had a right to question witnesses. (Doc. 15 (“R&R”).)

      No party objected to the R&R, and the time for doing so has now passed. Absent

objections, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

                                           -1-
Case 6:19-cv-01068-RBD-LRH Document 16 Filed 06/02/20 Page 2 of 3 PageID 788



also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       It is ORDERED AND ADJUDGED:


       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 15) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Commissioner’s final decision is AFFIRMED.

       3.     The Clerk is DIRECTED to enter judgment in favor of Defendant

              Commissioner of Social Security and against Plaintiff Francisco Ramon De

              La Cruz, Jr. and to close this case.

       DONE AND ORDERED in Chambers in Orlando, Florida, on June 2, 2020.




                                             -2-
Case 6:19-cv-01068-RBD-LRH Document 16 Filed 06/02/20 Page 3 of 3 PageID 789



Copies to:
Counsel of Record




                                    -3-
